 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   VAULT CARGO MANAGEMENT,                        Case No.: 3:18-cv-01517-H-LL
     LLC, an Iowa limited liability company,
11
                                       Plaintiff,   ORDER:
12
     v.                                             (1) GRANTING PLAINTIFF’S
13
                                                    MOTION TO VOLUNTARILY
     RHINO U.S.A., Inc., a California
14                                                  DISMISS THE COMPLAINT WITH
     corporation,
                                                    PREJUDICE
15                                   Defendant.
16                                                  [Doc. No. 69]
17
                                                    (2) DENYING DEFENDANT’S
18                                                  MOTION FOR SUMMARY
                                                    JUDGMENT AS MOOT
19
20                                                  [Doc. No. 59.]
21
22
           On July 2, 2018, Plaintiff Vault Cargo Management, LLC (“Plaintiff”) filed a
23
     complaint before this Court alleging that Defendant Rhino U.S.A., Inc. (“Defendant”)
24
     falsely advertised that its products were manufactured within the United States. (Doc. No.
25
     1.) On November 20, 2019, Defendant moved for summary judgment, stating that
26
     “although [Defendant] may have made certain discrete statements regarding its products
27
     being manufactured in the United States, such statements have since been removed . . . .”
28

                                               1
                                                                               3:18-cv-01517-H-LL
 1   (Doc. No. 59-1 at 1.) Defendant then argued for summary judgment on the grounds that
 2   Plaintiff failed to prove damages. (Id.)
 3         On December 27, 2019, Plaintiff moved to voluntarily dismiss the complaint with
 4   prejudice, explaining that Plaintiff had become financially insolvent and was unable to
 5   continue the litigation. (Doc. No. 69.) On December 30, 2019, Defendant filed an
 6   opposition to Plaintiff’s motion to dismiss. (Doc. No. 70.) After considering Plaintiff’s
 7   motion and Defendant’s opposition, as well as the facts and circumstances of the case, the
 8   Court grants Plaintiff’s motion and dismisses the complaint with prejudice. See Fed. R.
 9   Civ. P. 41(a)(2); Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2002) (Rule 41 vests district
10   courts with a “broad grant of discretion”). Since the Court is dismissing the complaint with
11   prejudice, the Court denies Defendant’s motion for summary judgment as moot. (Doc. No.
12   59.) Exercising the Court’s discretion, the Court also grants the motion to have each side
13   bear its attorney’s fees. As to costs, the Court declines to rule on the request that each side
14   bear its own costs. If Defendant seeks costs, it must follow the proper procedures for an
15   award of costs, and Plaintiff may oppose any award under the law.
16         IT IS SO ORDERED.
17   DATED: January 8, 2020
18
                                                    MARILYN L. HUFF, District Judge
19                                                  UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28

                                                2
                                                                                    3:18-cv-01517-H-LL
